219 S.W.3d 787 (2007)
STATE of Missouri, Respondent,
v.
Christopher KELLEY, Appellant.
No. ED 87836.
Missouri Court of Appeals, Eastern District, Division One.
April 17, 2007.
Rosalynn Koch, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Christopher Kelley ("movant") appeals the judgment on his conviction of domestic assault in the second degree and armed criminal action. Movant asserts that the trial court erred in overruling movant's motion for judgment of acquittal at the close of the evidence and in entering judgment and sentence on his conviction for armed criminal action. Movant claims the State's evidence was insufficient to support the finding of guilt beyond a reasonable doubt, because the State did not establish that he committed domestic assault through the use of a dangerous instrument, as defined by section 556.061(9) RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).